NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
LAURA A. HUNT,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent. '
2011-3154
Petition for review of the Merit Systems Protection
Board in case no. CH083110U708-I-1.
ON MOTION
ORDER
Laura A. Hunt moves for leave to proceed in forma
pauperiS.
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted

HUNT V. OPM
2
FoR THE CoURT
-ll 2 1  /s/ Jan I-Iorba1y
Date
cc: Laura A. Hunt
S
Wi11iam J. Gri1naldi, Esq.
J an H0rba1y
C1erk
F
99
§§
esq
rm
JUl_ 21 2011
ED
APPEALs ma
L clncurr
.lAN HORBA|.`I
CLERK